Citation Nr: 0943469	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than October 26, 
2005 for the award of a    10 percent disability rating for 
right knee patellar chondromalacia. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from April 1987 to July 
1990.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which increased from 0 to 10 percent the 
evaluation for right knee patellar chondromalacia, effective 
October 26, 2005. The Veteran appealed from the assigned 
effective date for the award of a 10 percent rating.


FINDING OF FACT

Prior to October 26, 2005, the Veteran did not have 
compensable limitation of motion of the right knee, 
degenerative arthritis, or other impairment of the knee 
including lateral subluxation and instability.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 26, 
2005 for the award of a    10 percent disability rating for 
right knee patellar chondromalacia are not met.      38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 & 
Supp. 2009);     38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5260, 5261 and 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

The Veteran is appealing from the October 26, 2005 effective 
date assigned for a  10 percent disability rating. 
Previously, an August 2005 RO rating decision granted service 
connection for right knee patellar chondromalacia and a 
noncompensable rating, effective June 24, 1996. In March 
2006, the Veteran filed a claim for an increased initial 
disability rating. Thereafter, the May 2006 rating decision 
on appeal awarded a 10 percent evaluation effective October 
26, 2005, from which the Veteran appealed the effective date. 
The appeal originated from the adjudication of an initial 
disability rating claim.

Consequently, the instant claim is recognized as one for 
increased initial disability rating, even if limited in scope 
to the propriety of the earlier effective date for a        
10 percent rating. Where a claim for service connection has 
been substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement (NOD) with 
the RO's decision as to the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). This is the case here, in that the claim for 
service connection for right knee patellar chondromalacia has 
been substantiated, and no further notice addressing the 
downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through arranging for the Veteran to 
undergo several VA examinations. See 38 C.F.R. §4.1 (for 
purpose of application of the rating schedule accurate and 
fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). The Veteran has provided records of 
private medical treatment. He has not requested the 
opportunity for a hearing at any point. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

The general rule with regard to an award of increased 
compensation is that the effective date for such an award 
will be the date the claim was received or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1). An exception to this rule applies 
where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2). 

The Veteran's right knee patellar chondromalacia has been 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, for limitation of leg flexion. 
Under that diagnostic code, a noncompensable rating is 
warranted when leg flexion is limited to 60 degrees. A 10 
percent rating requires flexion limited to 45 degrees;  a 20 
percent rating requires flexion limited to 30 degrees; and 
the highest available 30 percent rating requires flexion 
limited to 15 degrees.

In addition, Diagnostic Code 5261 provides that limitation of 
motion of the knee will be assigned a noncompensable rating 
when extension is limited to 5 degrees.   A 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent rating requires extension limited to 15 degrees; a 30 
percent rating requires extension limited to 20 degrees; a 40 
percent rating requires extension limited to   30 degrees; 
and a maximum 50 percent rating is assigned when extension is 
limited to 45 degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups,          a 10 percent rating is assigned. A 20 
percent rating is assigned where the above is present but 
with occasional incapacitating exacerbations.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

The service-connected right knee disability in this case 
previously had been evaluated as noncompensable since June 
24, 1996. In a May 2006 rating decision, the RO increased to 
10 percent the disability evaluation effective October 26, 
2005. This constituted a "staged rating" based on an 
incremental increase in severity since service connection was 
awarded. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). The basis for assignment of an October 26, 2005 
effective date was the report of an October 2005 private 
orthopedist's evaluation that indicated a worsening in 
severity of service-connected disability.

The Veteran now requests an earlier effective date for the 
award of a 10 percent rating. Since this claim originated 
from an appeal of the initial disability rating for right 
knee patellar chondromalacia, the entire time period from the 
June 24, 1996 effective date of service connection may 
considered as to potential entitlement to the benefit sought. 
In other words, the above-referenced rules governing 
effective dates do not apply. See 38 C.F.R. § 3.400. The 
Veteran first appealed the initial rating for a right knee 
disability, as decided in a May 2006 rating decision, and in 
seeking an earlier effective date of the May 2006 award still 
contests the initial assigned rating. Therefore, the 
propriety of a 10 percent rating at any time since the June 
24, 1996 effective date of service connection is the issue 
presented. The issue is essentially an increased initial 
rating claim, limited to retroactive consideration of a 10 
percent rating. The Board need not limit its inquiry to the 
date of any claim for increased rating, or for that matter, 
the one-year before that date of claim, per         38 C.F.R. 
§ 3.400(o)(2). 

Considering that the entire record since the effective date 
of service connection may be reviewed, there is still 
relatively minimal medical evidence pertaining to a right 
knee disorder up until mid-2005. The report of an August 1996 
VA orthopedic examination observed there was right knee pain, 
but otherwise did not address relevant symptomatology. 
Meanwhile, VA medical examinations in December 2000, October 
2003 and December 2004 were all limited in scope to 
evaluation of a separate service-connected left knee 
disorder.

The Veteran underwent a VA orthopedic examination in July 
2005 specifically for a right knee disorder. The Veteran then 
reported that he had a history of left knee surgeries that 
caused him to favor the left knee, and over time put undue 
pressure  on the right knee. He had no meniscus or 
ligamentous injuries to the right knee.    He indicated the 
right knee did not swell, lock or cause instability. There 
was pain and discomfort when sitting for long periods of 
time, or climbing stairs.                The Veteran stated 
the pain in the right knee caused the knee to occasionally 
buckle once a week and did not cause him to fall. There was 
also occasional joint swelling. 

On physical examination, an evaluation of the knees was 
within normal limits. There was no recurrent subluxation, 
locking or joint effusion. There was +1 right retropatellar 
crepitation with no patellar apprehension. The Veteran had no 
ankylosis. Range of motion was 0 to 125 degrees, which in the 
examiner's opinion was normal range of motion. There was no 
fatigue, weakness, lack of endurance or incoordination. The 
Veteran stated that the joint condition would be additionally 
limited by pain after repetitive use, but without resorting 
to mere speculation the examiner could not determine any 
additional limitation in degrees of motion during a flare-up. 
The Drawer and McMurrays tests were within normal limits. An 
x-ray of the right knee was negative. The diagnosis was right 
knee patellar chondromalacia secondary to left knee anterior 
cruciate ligament insufficiency with medial meniscus tear 
postoperative. 

The preceding medical evidence does not offer a basis for any 
increased level of disability compensation prior to the 
October 25, 2006 effective date for assignment of a 10 
percent rating. Under the applicable criteria based on range 
of motion,      the Veteran did not have restricted motion 
that would warrant compensable ratings for limited flexion or 
extension under Diagnostic Codes 5260, or 5261 respectively. 
The Board recognizes that the VA examiner did not perform 
repetitive motion testing here to ascertain any further 
restriction on motion due to functional loss, however the 
present analysis as to an earlier effective date is limited 
to the scope of the available medical evidence for review. In 
any event, the retained level of motion of 0 to 125 degrees 
was not even close to that which would qualify for an 
increased rating under the above diagnostic codes even before 
repetitive motion testing. 

When considering Diagnostic Code 5003 for degenerative 
arthritis, there is no conclusive showing of noncompensable 
limited motion, as the July 2005 VA examiner considered the 
range of motion of 0 to 125 to be normal for the Veteran. If 
resolving doubt in the Veteran's favor that there was a level 
of restricted motion, it remains that there is no indication 
of x-ray evidence of degenerative arthritis. Rather, an x-ray 
study of the right knee was entirely normal. 

There is also no indication of other impairment of the right 
knee that would permit any increased evaluation during the 
timeframe in question. On VA examination,  the right knee 
showed no indication of instability or subluxation on 
numerous tests intended to ascertain the presence of the 
same. While the Veteran has reported experiencing episodes of 
the right knee buckling under pressure at times, this 
observation must be weighed against objective medical 
findings that show absolutely no instability or other 
qualifying impairment. Thus, a compensable rating cannot be 
assigned under provisions of Diagnostic Code 5257. 

Accordingly, the medical evidence does not substantiate any 
award of a 10 percent disability rating prior to the current 
effective date of October 26, 2005. The claim for an earlier 
effective date for the assignment of a 10 percent rating must 
therefore be denied. The preponderance of the evidence is 
unfavorable on the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply.               
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date earlier than October 26, 2005 for the award 
of a 10 percent disability rating for right knee patellar 
chondromalacia is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


